Case 1:20-mj-02346-JG Document1 Entered on FLSD Docket 03/05/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

No. \* oem 02346- Ub

 

UNITED STATES OF AMERICA
VS.
CARLOS ENRIQUE OJEDA,

Defendant.
/

 

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)? __ Yes _x_ No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge, $haniek Maynard)? _ Yes _x No

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

  

BY:

 

ACEE MONK
ASSISTANT UNITED STATES ATTORNEY
Florida Bar No. 0100322
99 NE 4" Street
Miami, Florida 33132-2111
Tel (305) 961-9427
Fax (305) 530-7976

Lacee.Monk@usdoj.gov
AO 91 ase’ ASE te 0s (0234 GIG, PRgUMent 1 Entered on FLSD Docket 03/05/2020 Page 2 of 2

 

wo United States District Court

SOUTHERN . DISTRICT OF FLORIDA
UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT

CARLOS ENRIQUE OJEDA,
CASENUMBER: }: 20 ~ mj- 023 Alb 7 JG
u

1, the undersigned complainant, being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about March 3, 2020, at Miami International Airport, in Miami-Dade County, in the
Southern District of Florida and elsewhere, . the- “defendant, “CARLOS “ENRIQUE OJEDA, did knowingly and
intentionally import into the United States ftom: @ place: ‘outside’ thereof z a Schedule il controlled substance, that is,
ketamine, in violation of Title 21, United Stdtes. ‘Gode, Séction 952(a);, and did rio and intentionally possess
with the intent to distribute a Schedule Hl ontrolled substance, that is, ketamine; in, | violation of Title 21, United
States Code, Section 841(a)(1). !

:

 

4
7

| further state that | am a Special Agent and that: ‘this complaint is: Based on the following facts:

On or about March 3, 2020, the defendant, CARLOS ENRIQUE OJEDA, arrived at Miami International Airport
aboard Air Europa Flight #97 from Madrid, Spain. After being admitted into the United States by U.S. Customs and
Border Protection, the defendant presented himself and his luggage to U.S. Customs and Border Protection for
examination. During a secondary examination, U.S. Customs and Border Protection, Officers discovered a liquid
substance concealed in several plastic bottles packed inside the defendant’s luggage. A field test of the liquid
substance proved positive for the presence of ketamine. The defendant claimed ownprship of the luggage and the
contents within. The estimated weight of the liquid substance was S 6. 195 kilograms. {

4

 

 

JORGE DeGARDONA, SPECIAL AGENT
HOMELAND SECURITY INVESTIGATIONS
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

Sworn to before me, and subscribed in my presence,

 

 

MARCH 4, 2020 at Miami, Florida

Date : City and. State

JONATHAN GOODMAN | eo
UNITED STATES MAGISTRATE JUDGE Lo }

Name and Title of Judicial Officer Sign udicial Officer

 

 

Joavle Y guarrr
Of Mogi Wey
